EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (“Agreement”) is made effective as of May 23, 2008 (“Effective Date”), by and among Meruelo Maddux Properties, Inc., a Delaware corporation (“Company”), Meruelo Maddux Properties, L.P. ( “Partnership”) and Andrew Grant Murray (“Executive”) to affirm the terms and conditions of employment. The parties agree as follows: 1.Employment.Employer (as defined below) hereby employs Executive, and Executive hereby accepts such employment, upon the terms and conditions set forth herein. 2.Duties. 2.1Position.Executive is employed on a full-time basis as Chief Financial Officer, shall report directly to the President of the Company (the “President”), and shall have the duties and responsibilities commensurate with such position as shall be reasonably and in good faith determined from time to time by the President, including such duties and responsibilities with respect to the Company, the Partnership and/or a subsidiary of either (collectively, “Employer”), including, if and to the extent requested by the Employer, management of the Employer’s (i) accounting and financial functions, (ii) capital markets activities, (iii) investor relations and (iv) sourcing of its borrowings and maintenance of its borrowing relationships. 2.2Duties.Executive shall: (i) abide by all applicable federal, state and local laws, regulations and ordinances, and (ii) except for vacation and illness periods, devote substantially all of his business time, energy, skill and efforts to the performance of his duties hereunder in a manner that will faithfully and diligently further the business interests of the Employer; provided, that, notwithstanding the foregoing, Executive may (x) make and manage personal business investments of his choice, (y) serve as a director or in any other capacity of any business enterprise, including an enterprise whose activities may involve or relate to the business of the Employer, provided that such service is expressly approved by the Board of Directors of the Company (“Board of Directors”), and (z) serve in any capacity with any civic, educational, religious or charitable organization, or any governmental entity or trade association. 3.Term of Employment.The term of Executive’s employment with Employer under this Agreement shall commence on the Effective Date and shall continue until and including the three-year anniversary of the Effective Date, unless earlier terminated as herein provided (the “Initial Term”).The Initial Term shall be automatically renewed for successive one-year periods (each an “Extended Term”) unless either party gives notice of non-renewal at least sixty (60) days prior to the end of the Initial Term or any Extended Term.As used herein, “Term of Employment” shall include the Initial Term and any Extended Term, but the Term of Employment shall end upon any termination of Executive’s employment with Employer as herein provided. 4.Compensation. 4.1Base Salary.As compensation for Executive’s performance of Executive’s duties as set forth herein and as assigned by the President from time to time, Employer shall pay to Executive a base salary of $275,000 per year (“Base Salary”), payable in accordance with the normal payroll practices of Employer, less all legally required or authorized payroll deductions and tax withholdings.Base Salary shall be reviewed annually, and may be increased (but not decreased unless agreed to by Executive), at the sole discretion of the compensation committee of the Board of Directors, in light of the Executive’s performance and the Employer’s financial performance and other economic conditions and relevant factors. 4.2LTIP Units and Other Equity Awards. (a)In consideration of services to be performed by Executive for the Partnership in his capacity as a partner thereof, the Employer shall cause to be granted to Executive up to an aggregate of 200,000 long-term incentive plan units (“LTIP Units”) divided into up to five separate tranches, as follows (such LTIP Units shall be evidenced by, and subject to, the LTIP Unit award agreement attached to this Agreement as Exhibit A and the Company’s 2007 Equity Incentive Plan (a copy of which has been delivered to Executive)): (i)A first tranche of 40,nits if and when at all times during any period of 20 consecutive trading days the Company’s common stock (x) is listed on The Nasdaq Global Market or the New York Stock Exchange or a national securities exchange that is a successor or affiliate to either of the foregoing and (y) trades at $10 (as adjusted for stock splits, stock dividends, stock combinations, recapitalizations or similar events) or greater, as reported by the applicable exchange. (ii)A second tranche of 40,nits if and when at all times during any period of 20 consecutive trading days the Company’s common stock (x) is listed on The Nasdaq Global Market or the New York Stock Exchange or a national securities exchange that is a successor or affiliate to either of the foregoing and (y) trades at $11 (as adjusted for stock splits, stock dividends, stock combinations, recapitalizations or similar events) or greater, as reported by the applicable exchange. (iii)A third tranche of 40,nits if and when at all times during any period of 20 consecutive trading days the Company’s common stock (x) is listed on The Nasdaq Global Market or the New York Stock Exchange or a national securities exchange that is a successor or affiliate to either of the foregoing and (y) trades at $12 (as adjusted for stock splits, stock dividends, stock combinations, recapitalizations or similar events) or greater, as reported by the applicable exchange. (iv)A fourth tranche of 40,nits if and when at all times during any period of 20 consecutive trading days the Company’s common stock (x) is listed on The Nasdaq Global Market or the New York Stock Exchange or a national securities exchange that is a successor or affiliate to either of the foregoing and (y) trades at $13 (as adjusted for stock splits, stock dividends, stock combinations, recapitalizations or similar events) or greater, as reported by the applicable exchange. (v)A fifth tranche of 40,nits if and when at all times during any period of 20 consecutive trading days the Company’s common stock (x) is listed on The Nasdaq Global Market or the New York Stock Exchange or a national securities exchange that is a successor or affiliate to either of the foregoing and (y) trades at $14 (as adjusted for stock splits, stock dividends, stock combinations, recapitalizations or similar events) or greater, as reported by the applicable exchange. Each tranche of LTIP Units will be fully vested when such LTIP Units are granted pursuant to the achievement of the specified common stock trading hurdles as described above (subject to achieving parity with common units of limited partnership in the Partnership and the two-year prohibition against transfer, each as provided in the form of LTIP Unit award agreement attached as Exhibit A). The parties acknowledge and agree that Employer shall have no obligation to make any award pursuant to this Section 4.2(a) upon or after the end of the Term of Employment.The parties further acknowledge and agree that none of such potential awards shall be deemed outstanding for purposes of this Agreement unless and until actually awarded (or required to be awarded), including for purposes of Sections 7.1, 7.2 or 7.6; provided that for purposes of Section 7.6 in the event of a Change in Control (as defined in Section 7.10), the foregoing awards shall be deemed to be outstanding to the extent that the actual or implied per-share common stock price realized by the holders of the Company’s common stock upon the Change in Control equals or exceeds the applicable common stock trading hurdles described above. (b)In addition, Employer agrees on each of December 31, 2008, December 31, 2009, December 31, 2010, December 31, 2011, December 31, 2012, and May 31, 2013, but only if such date occurs during the Term of Employment, to cause to be issued to Executive 35,nits, 60,nits, 60,nits, 60,000 LTIP Units, 60,nits and 25,nits, respectively (for a potential aggregate of 300,000 Units), subject to the terms and conditions of the LTIP Unit award agreement attached to this Agreement as Exhibit A and the Company’s 2007 Equity Incentive Plan.Each award of LTIP Units will be fully vested when such LTIP Units are granted (subject to achieving parity with common units of limited partnership in the Partnership and the two-year prohibition against transfer, each as provided in the form of LTIP Unit award agreement attached as Exhibit A).The parties acknowledge and agree that Employer shall have no obligation to make any award pursuant to this Section 4.2(b) upon or after the end of the Term of Employment.The parties further acknowledge and agree that none of such potential awards shall be deemed outstanding for purposes of this Agreement, including for purposes of Sections 7.1, 7.2 or 7.6; provided that for purposes of Section 7.6 in the event of a Triggering Change in Control (as defined in Section 7.10), all LTIP Units that remain to be awarded (if any) pursuant to this Section 4.2(b) shall be deemed to be outstanding. (c)The award agreements for the LTIP Units awarded or that may be awarded pursuant to this
